DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Response to Amendment
The amendment filed on 1/19/2022 has been entered. Claims 1, 5, 8, 19, 21-22 are currently amended.  Claims 3-4, 11, 13, 15 and 18 have been cancelled.  Claims 23-26 are added.  Claims 1-2, 5-10, 12, 14, 16-17, 19-26 are pending with claim 17 withdrawn from consideration.

Response to Arguments
Applicant's argument, see page 7-9, filed on 1/19/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the amendment narrowed down the limitation that overcomes the prior art.  The 103 rejection is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention nonelected with traverse. Claim 17 has been canceled.  Authorization for cancellation of claim 17 was given in an interview with Attorney Kameron Bonner on 2/15/2022.

Allowable Subject Matter
Claims 1-2, 5-10, 12, 14, 16, 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21 and 22 are directed to methods for producing a heat exchanger comprising pretreating and passivating a surface of at least one cooling line, wherein the passivating comprises a solution containing 0.1-1 wt% sebacic acid, 20-50 wt% zirconium carbonate, and 0.05-0.5 wt% triethanolamine.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Iino et al (US6306226 B1), in view of Pfeiffer et al (US 20100227179 A1), Kamimura (US 20160230290 A1), Tomlinson (US 5952049 A), Pellet et al (US 20090045379 A1), Yoshida et al (US 20110180248 A1), Plaxton (US 3565699 A), and Sato et al (US 20110041958 A1).  The prior art teaches the claimed pretreating and passivating steps, except the limitation of a solution containing 0.1-1 wt% sebacic acid, 20-50 wt% zirconium carbonate, and 0.05-0.5 wt% triethanolamine.  Sato teaches a chromium-free solution for treating metal surface .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-10, 12, 14, 16, 19-26 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762